ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 10 is allowed because the prior art of record fails to disclose or suggest a button assembly including the limitation “wherein, the button assembly comprises, a single flexible strip comprising a first region having a plurality of nodules, wherein the first region defines said first element, and a second region having a plurality of nodules, wherein the second region defines said second element; and wherein the flexible strip further comprises a flexible connecting portion which connects the first and second regions; and wherein the flexible strip is folded at the flexible connecting portion so that, the first and second regions overlay one another and the nodules of the first region extend in a direction towards the second region, and the nodules of the second region extend in a direction towards the first region, and wherein the nodules of the first region are offset from the nodules of the second region and the nodules of the second region are offset from the nodules of the first region, and wherein the flexible film is sandwiched between the first and second regions of the folded flexible strip” in addition to other limitations recited therein.

Claims 11, 12, and 16-19 are allowed by virtue of their dependency from claim 10.

Claim 15 is allowed because the prior art of record fails to disclose or suggest a method of manufacturing a button assembly including the limitation “wherein said step of arranging the first and second elements to overlay one another comprises folding a single strip which comprises a first region having a plurality of nodules, wherein the first region defines said first element, and a second region having a plurality of nodules, wherein the second region defines said second element, and a flexible connecting portion which connects the first and second elements so that the flexible film is sandwiched between the first and second regions of the folded flexible strip” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.